DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because in lines 1 and 2, the words –a—should be inserted before the terms “railway vehicle”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: on page 1 of the specification, in paragraph 0001, in lines 1-3, the words –a—should be inserted before all instances of the terms “railway vehicle” and in line 3 of paragraph 0001, the word –the—should be inserted before the term “brake lining”, in line 1 of paragraph 0003, the word –a—should be inserted before the term “railway vehicle”, on page 2, in line 4 of paragraph 0005, the word –a—should be inserted before the term “railway vehicle”, and throughout pages 4-15 of the specification, this same issue occurs with the term “railway vehicle” needing either the word –a- or the word –the—inserted before it.  Applicant is encouraged to more thoroughly review at least these pages of his specification and correct any and all instances of this issue reoccurring throughout.  
Appropriate correction is required.
Claim Objections
Claims 7-16 is objected to because of the following informalities:  in line 1 of Claim 7, the word –a—should be inserted before the term “disc brake system”, in line 2 of Claim 7, the word –the—should be inserted before the term “railway vehicle”, in lines 1 of Claims 8-14, the words –the—should be inserted before the terms “railway vehicle”, the dependency of Claim 15 should be changed to depend from Claim 7, not Claim 1, which has been cancelled with the latest amendment, in line 1 of Claim 15, the word –a—should be inserted before the term “railway vehicle”, in lines 5, 6, and 8 of Claim 15, the words –the—should be inserted before the terms “railway vehicle”, the dependency of Claim 16 should be changed to depend from Claim 7, not Claim 1, which has been cancelled with the latest amendment, and in line 2 of Claim 16, the word –the—should be inserted before the term “railway vehicle” .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 7-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document no. 2017/069140 to Fujimoto et al in view of Japanese Patent No. 10-287941 (note, for clarity, the examiner has used PG Publication No. 2018/0259018, the U.S. English equivalent document to the WO ‘140 Fujimoto et al document, as the basis of the WO ‘140 Fujimoto et al document citations in the rejection below).
Regarding Claim 7, Fujimoto et al disclose a brake lining 2 (see Figures 2A and 2C) for a railway vehicle to be used for a disc brake system for the railway vehicle (see paragraph 0001 of the PG Pub. ‘018 to Fujimoto et al) having most all the features of the instant invention including:  a base plate 6, a sintered friction material 3 into which a plurality of powder particles are sintered (see paragraph 0031 of the PG Pub ‘018), and a friction material supporting mechanism 4/5 that is disposed between the base plate 6 and the sintered friction material 3 and supports the sintered friction material 3 (see Figure 2C and paragraph 0031 of the PG Pub /018).
However, Fujimoto et al do not disclose that the sintered friction material has a Young’s modulus of 35 GPa or more.
The Japanese Patent No. 10-287941 is relied upon merely for its teachings of a brake lining made of a sintered friction material (see paragraph 0001 of the translation) having a Young’s modulus of 35 GPa or more (see paragraphs 0056-0057 of the translation and Figure 10 and Sample 16 shown therein). 

Regarding Claim 8, Fujimoto et al., as modified, further disclose that the sintered friction material contains, in mass percent, 40% or more of Cu (copper) (see paragraphs 0006 and 0010 of the JP ‘941 translation) and a porosity of the sintered friction material is 12% or less (see paragraph 0024 of the JP ‘941 translation).
Regarding Claim 9, Fujimoto et al., as modified, further disclose that the sintered friction material has a Young’s modulus of 100 GPa or less (see Figure 10 of the JP ‘941 patent).
Regarding Claim 10, see Claim 9 above.
Regarding Claims 11-14, Fujimoto et al., as modified, further disclose that the friction material supporting mechanism 4/5 includes an elastic member 5 that is disposed between the base plate 6 and the sintered friction material 3 (see Figure 2C and paragraph 0031 of the PG Pub ‘018 document). 
Regarding Claim 16, see Claim 7 above.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document no. 2017/069140 to Fujimoto et al in view of Japanese Patent No. 10-287941 (note, for clarity, the examiner has used PG Publication No. 2018/0259018, the U.S. English equivalent document to the WO ‘140 Fujimoto et al document, as the basis of  as applied to claims 7-14 and 16 above, and further in view of Japanese Patent No. 2017-198226.
Regarding Claim 15, Fujimoto et al., as modified, disclose most all the features of the instant invention as applied above and further including that the brake lining 2 is part of a disc brake system for a railway vehicle.
However, Fujimoto et al., as modified, do not disclose all the specifics of the disc brake system including a brake disc that is attached to a wheel or an axle of the railway vehicle, a brake caliper that is attached to a bogie of the railway vehicle, wherein the brake caliper includes:  a caliper arm to which the brake lining for the railway vehicle is attached, and a pressing mechanism that is capable of pressing the brake lining for the railway vehicle against the brake disc.
The Japanese Patent No. 2017-198226 is relied upon merely for its teachings of a disc brake system 1 (see Figure 1) including a brake disc 10 that is attached to a wheel 3 or an axle of the railway vehicle, a brake caliper 2 that is attached to a bogie of the railway vehicle, wherein the brake caliper 2 includes:  a caliper arm 2 to which a brake lining 8b for the railway vehicle is attached, and a pressing mechanism 7a,b that is capable of pressing the brake lining 8b for the railway vehicle against the brake disc 10 (see paragraph 0028 of the translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the brake lining of Fujimoto et al., as modified, on the disc brake system for a railway vehicle as taught by the JP ‘226 patent, as a more efficient means of braking a railway vehicle.  Utilizing the sintered friction material brake lining as gleaned from the Fujimoto et al and the JP ‘941 patent, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2016/0047016 to Katsuki et al., U.S. Patent No. 9,394,953 to Kato et al., PG Publication No. 2019/0078629 to Sakayama et al., PG Publication No. 2019/0292634 to Kubota et al., PG Publication No. 2020/0038959 to Kubota et al., and PG Publication No. 2021/0041002 to Yasuda et al all disclose brake linings similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	09/20/21